January 21, 2011

Ms. Michelle Mei-Hsue Cheng
Whitehurst Harkness Brees
Cheng & Imhoff, PC.
5113 Southwest Parkway, Ste. 150
Austin, TX 78735
Ms. Diana L. Faust
Cooper & Scully, P.C.
900 Jackson Street, Suite 100
Dallas, TX 75202

RE:   Case Number:  09-0544
      Court of Appeals Number:  04-08-00379-CV
      Trial Court Number:  2005-Ci-14669

Style:      JEREMY MOLINET
      v.
      PATRICK KIMBRELL, M.D. AND JOHN HORAN, M.D.

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@txcourts.gov or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Mr. Carl Dawson        |
|   |Mr. David M. Adkisson  |
|   |Mr. Richard John Kasson|
|   |                       |
|   |Ms. Margaret G.        |
|   |Montemayor             |
|   |Mr. Keith E. Hottle    |
|   |Mr. D. Michael Wallach |
|   |Ms. Rosemarie Kanusky  |